In the
                               Court of Appeals
                       Second Appellate District of Texas
                                at Fort Worth
                                     No. 02-17-00387-CV

LOUIS DORFMAN; K I HOLDINGS, LTD.;             §   On Appeal from the 342nd District Court
SAM MYERS; J.M.D. RESOURCES, INC.;
BILLY COGDELL BOWDEN; BARBARA
STANDFIELD; STACEY DORFMAN-
KIVOWITZ; JULIA DORFMAN; MARK
DORFMAN; DAVID PHILIP COOK;                    §   of Tarrant County (342-259139-12)
CHERYL KING COOK; SAM Y. DORFMAN
JR.; FRANK MORAVITS, INDIVIDUALLY
AND AS TRUSTEE OF THE MORAVITS
CHILDREN TRUSTS NOS. 1 AND 2;
SHELBY MORAVITS; AND JERRY KORTZ,              §   October 18, 2018
Appellants

V.

JPMORGAN CHASE BANK, N.A.; IN ITS              §   Opinion by Justice Gabriel
INDIVIDUAL CAPACITY AND AS TRUSTEE
OF THE RED CREST TRUST; ORCA/ICI
DEVELOPMENT; ORCA PETROLEUM,
LTD.; AND ORCA ASSETS, G.P., L.L.C.,
Appellees

                                        JUDGMENT

           This court has considered the record on appeal in this case and holds that there

     was no error in the trial court’s summary-judgment order. It is ordered that the trial

     court’s summary-judgment order is affirmed.
      It is further ordered that Appellants shall bear the costs of this appeal, for

which let execution issue.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Lee Gabriel
                                       Justice Lee Gabriel